   Case: 1:18-cv-07422 Document #: 45 Filed: 06/27/19 Page 1 of 10 PageID #:766



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


JUAN YEPEZ and VERONICA
YEPEZ, on behalf of the
joint bankruptcy estate of
Juan G. Yepez and Veronica
Yepez,
                                                  Case No.      18 C 7422
                      Plaintiffs,
                                              Judge Harry D. Leinenweber
            v.

SPECIALIZED LOAN SERVICING,
LLC,

                       Defendant.


                       MEMORANDUM OPINION AND ORDER

                                I.   BACKGROUND

     Juan   and   Veronica   Yepez   (“Plaintiffs”)     bring   this   proceeding

against their former mortgage loan servicer, Specialized Loan Services,

LLC (“SLS”).      In 2013, Plaintiffs experienced financial difficulties

that led them to seek relief pursuant to Chapter 13 of the U.S. Bankruptcy

Code which allows individuals receiving regular income to obtain some

relief while retaining their property.       Their original Complaint did not

acknowledge the bankruptcy, so Plaintiffs have amended their Complaint

to declare that the action is now being brought on behalf of their joint

bankruptcy estates.

     According to the Second Amended Complaint, Plaintiffs entered into

a residential mortgage loan with Royal Savings Bank (“Royal”).           The loan

was secured by a mortgage on the Plaintiffs’ home in Chicago, Illinois.
  Case: 1:18-cv-07422 Document #: 45 Filed: 06/27/19 Page 2 of 10 PageID #:767



Plaintiffs ran into financial difficulties in 2012, which caused their

mortgage to go into a default status.                On April 30, 2013, Royal commenced

a foreclosure proceeding in the Circuit Court of Cook County, which has

been stayed pending resolution of the bankruptcy.                    SLS began servicing

Plaintiffs’ loan in November 2015.                   On December 27, 2016, Plaintiffs,

through their counsel, submitted a loss mitigation application.                          On

January 3, 2017, SLS acknowledged receipt of the application but advised

Plaintiffs that their application was “incomplete.”                      Plaintiffs were

advised that they needed to submit documentation concerning some rental

property that they apparently owned.                 Specifically, they were told that

they    needed    to     supply   a   “Mortgage       Statement-OR-Rental    Income/Lease

Agreement and Mortgage Statement and Rental Income-Proof of Receipt.”

On April 17, 2017, Plaintiffs’ counsel sent the requested documents to

SLS.

        Having heard nothing from SLS, Plaintiffs, through their counsel,

on June 9, 2017, sent a written communication to SLS, labeled a “Notice

of Error” pursuant to 12 C.F.R. § 1024.35 of Regulation X of the Real

Estate Settlement Procedures Act, 12 U.S.C.A. § 2601 et seq. (“RESPA”),

for    failure    to     evaluate     the   loss     mitigation    options   available   to

Plaintiffs as allegedly required by 12 C.F.R. § 1024.41(C)(1) within 30

days.     On July 5, 2017, SLS responded to Plaintiffs reiterating its

contention that the application was “incomplete,” again stating that it

lacked a “mortgage statement or rental income lease agreement and public

assistance       award    letter      or    public    assistance    proof    of   receipt.”

Therefore, it concluded that its processing of their application “was

not in error.”


                                             - 2 -
  Case: 1:18-cv-07422 Document #: 45 Filed: 06/27/19 Page 3 of 10 PageID #:768



      On August 29, 2017, Plaintiffs, through their counsel, resent all

the documents that they had previously provided to SLS on April 17th.

The letter asked whether SLS needed anything further.                 Having received

no response from SLS, On September 1, 2017, Plaintiffs sent a second

Notice of Error to SLS.        SLS failed to acknowledge or respond to the

second Notice of Error.          However, on September 5, 2017, SLS sent

Plaintiffs a letter advising them that their request for loss mitigation

had been denied because they “did not provide us with the documents we

requested.”     It did not describe what documents that it claimed were

lacking.

      On   September     19,   2017,   after     receiving    the     denial   letter,

Plaintiffs appealed the denial, demanding an independent review of their

application.      On September 20, 2017 and on September 22, 2017, SLS,

through its agent, again advised Plaintiffs that their application was

incomplete because, using nearly identical language, it lacked proper

documentation     including    the   requested    “Mortgage       Statement-OR-Rental

Income/Lease Agreement and Mortgage Statement and Rental Income-Proof

of Receipt.”      Plaintiffs were given until October 25, 2017, to supply

the   “required      documentation.”      On     October    28,     2017,   Plaintiffs

resubmitted    the    documentation    that    they   had    previously     sent   SLS.

Nevertheless, SLS, on November 10, 2017, sent a second denial letter to

Plaintiffs.     The notice did not give a reason for the denial.                    On

December 21, 2017, Plaintiffs sent a new Notice of Error to SLS for

failing to use reasonable diligence in completing the borrower’s loss

mitigation application.




                                       - 3 -
  Case: 1:18-cv-07422 Document #: 45 Filed: 06/27/19 Page 4 of 10 PageID #:769



     On January 23, 2018, in response to the latest Notice of Error,

SLS, for the first time, elaborated on what was allegedly missing:                it

requested a letter of explanation from Veronica Yepez as to the monthly

mortgage payments on the two rental properties, it further questioned

whether the rental properties were escrowed for taxes and insurance, it

requested   property       taxes   statements     and    homeowner’s     insurance

declaration reflecting the annual premium, and an explanation why the

property taxes bills on one of the rental properties were in someone

else’s name. Thus, in SLS’s opinion the denial was not in error, because

it had not received this information.

     The Plaintiffs claim that the failure on the part of SLS to respond

on a timely basis has caused them to (1) “spend significant time

gathering duplicative documents and filling out duplicative forms in

completing their loss mitigation applications; (2) spend money on paper,

postage and legal fees to compile and send such submissions to SLS; (3)

incur legal fees and expenses to draft and mail notices of error via

Certified U.S. Mail in attempting to seek SLS’s compliance with their

obligations under Regulation X, that is to ensure that Plaintiffs’ loss

mitigation application was properly reviewed for eligibility for all

loss mitigations options available to them.”         They also contend that SLS

has denied them “the opportunity to have their loan properly considered

alternatives to foreclosure and to put their financial house in order”

and “to begin to rehabilitate their credit standing.”                They further

contend   that   as   a   result   “they   have   been   consumed   by   worry   and

frustration over the status of their loan.”




                                      - 4 -
  Case: 1:18-cv-07422 Document #: 45 Filed: 06/27/19 Page 5 of 10 PageID #:770



        Plaintiffs filed this suit on November 8, 2018, containing three

separate claims for violation of the Real Estate Settlement Procedures

Act (“RESPA”)-Counts I, II, and III; a claim of violation of the Fair

Debt Collections Practices Act (“FDCPA”)-Count IV; and a claim for

violation of the Illinois Consumer Fraud and Deceptive Business Practices

Act (“ICFA”)-Count V.          SLS has moved to dismiss all five counts.

                                    II.    DISCUSSION

                          A.   Counts I, II, and III — RESPA

        Count I charges SLS with violating 12 CFR § 1024.41(b)(1) for

failing    to    use   reasonable       diligence   to   complete     Plaintiffs’   loss

mitigation application.           Count II charges SLS with violating 12 CFR

§ 1024.35(b)(11) for failure reasonably to investigate and for failure

to respond to notice of error in violation of 12 CFR § 1024.35(c)(1).

Count    III    charges    SLS   with   violating   §    1024.35(d)    for   failure   to

acknowledge receipt of notices of error.

        RESPA is a consumer protection statute that regulates the real

estate settlement process, including service of loans and requests for

loan modifications.        It provides a private cause of action for violation

of its terms. § 2605(f).           One of the duties imposed on lenders is the

duty to respond to “Qualified Written Requests.” (“QWR”).                    12 U.S.C.A.

§ 2605.    A QWR gives the borrower an opportunity to obtain information

from the lender and is to contain sufficient information to allow the

lender to identify the borrower and what information is requested.

Within 30 days the lender must conduct an investigation and provide the

borrower with a written explanation containing the information requested

or the name of an individual that can assist the borrower.                    § 2605(e).


                                           - 5 -
     Case: 1:18-cv-07422 Document #: 45 Filed: 06/27/19 Page 6 of 10 PageID #:771



Under C.F.R. § 1024.35(a), “notices of error” are considered QWRs and

vice versa, and under § 1024.35(b)(7) the term “error” includes “failure

to provide accurate information to a borrower regarding loss mitigation

options and foreclosure, as required by § 1024.39, which includes

application instructions (§ 1024.39(b)(iv)).

       The case of McClain v. Citimortage, Inc., No. 15 C 6944, 2016 WL

269568 (N.D. Ill. Jan. 21, 2016), is helpful in interpreting RESPA and

in deciding the issues in this case.            In McClain, the plaintiff sought

information concerning a pending loan modification. McClain, 2016 WL

269568, at *2. The defendant, as here, argued that the requests in that

case did not involve servicing of an existing account. Id. at *4. The

Seventh Circuit, relying on Catalan v. GMAC Mortg. Corp., 629 F.3d 676,

687 (7th Cir. 2011), which adopted an expansive approach to interpreting

§ 2605, held that letters concerning status of a loan modification

request did concern servicing of an existing loan and therefore required

a response under Section 2605.

        With respect to Count I, SLS argues that Plaintiffs’ main complaint

under § 1024.41 is that it failed to notify them promptly of the needed

documents to complete the loss mitigation application, after it had

already done so upon receiving the initial application.            SLS claims that

it   need   only   respond   to   one   application   and   need   not   respond    to

succeeding filings.       It asks the Court to interpret § 1024.41(b)(2)(i)

as relieving a loan servicer of the obligation of the five-day response

requirement on subsequent resubmissions responding to notification of

application incompleteness. Thus, in SLS’s opinion its alleged failure




                                        - 6 -
     Case: 1:18-cv-07422 Document #: 45 Filed: 06/27/19 Page 7 of 10 PageID #:772



to    respond      to    Plaintiffs’   subsequent      filings   do     not    violate   this

provision of RESPA.

       However, interpreting these provisions liberally as required by

Seventh Circuit case law, these regulations require an adequate response

by the loan servicer for why the subsequent filings in support of the

initial application were deemed inadequate.                    Here SLS answered each

attempt by Plaintiffs to comply with SLS’s requests for additional

information, with the same boiler plate response that it made in its

previous responses.           The only exception was SLS’s last communication

with Plaintiffs made on January 23, 2018, after it had denied Plaintiffs’

application for the second time.                 For the first time, SLS explained in

some    detail      what    information     it     deemed    lacking    from    Plaintiffs’

application.            This failure to communicate can certainly amount to a

failure on SLS’s part to exercise reasonable diligence to complete the

Plaintiffs’ loss mitigation application.                  Thus, the Court believes that

Count I as pleaded is sufficient to withstand the motion to dismiss

Count I.

        The    Court     likewise   finds    that    the    Complaint    with    respect   to

Counts II and III, while there may be some duplication, will stand also

since they are two other sides of the same issue, i.e., SLS’s resolute

refusal       to   assist    Plaintiffs     in    their    endeavor    to   obtain   a   loss

mitigation by failing to acknowledge and respond to their notices of

error.        Each notice of error was met with the same apparent willful

refusal to specify what Plaintiffs needed to do to complete the loss

mitigation application, e.g., “that you did not supply us with a mortgage

statement or rental agreement monthly rental income proof of receipt.”


                                            - 7 -
  Case: 1:18-cv-07422 Document #: 45 Filed: 06/27/19 Page 8 of 10 PageID #:773



According to the Complaint, Plaintiffs did supply such documentation

multiple times only to receive the same unhelpful response from SLS.

     SLS further argues that Plaintiffs have not alleged any compensable

damages resulting from the alleged violations of RESPA.                 However,

Plaintiffs have alleged that SLS’s failure to process their application

properly has caused them to experience emotional distress which has been

held to constitute damages under RESPA.       Catalan, 629 F.3d at 696.      The

Plaintiffs also allege that they have incurred numerous costs, including

attorney’s fees, in the futile attempts to respond to the repetitive

requests for information.    Numerous courts have held that costs incurred

after an incomplete or insufficient response to notices of error are

recoverable under RESPA.    See Golbeck v. Johnson Blumberg & Associates,

LLC, 2017 WL 3070868 (N.D. Ill., July 19, 2017). Accordingly, the Motion

to Dismiss Counts I, II, and III is denied.

                            B.   COUNT IV - FDCPA

     The issue with respect to Count IV is whether the actions, or

inactions on the part of SLS, were made in connection with the collection

of a debt.   15 U.S.C. § 1692e.     SLS points out that all communications

from it expressly stated that the communications were not a demand for

payment or a notice of personal liability of the recipient.            SLS also

argues that most of the communications, except for the last two, occurred

after the running of the one-year statute of limitations for a FDCPA

claim.   Plaintiffs do not respond to the statute of limitations argument

but, in response to the communication in connection with the collection

of a debt argument, point out that a demand for payment is only one type

of communication that can run afoul of the FDCPA.         They cite Gburek v.


                                    - 8 -
  Case: 1:18-cv-07422 Document #: 45 Filed: 06/27/19 Page 9 of 10 PageID #:774



Litton Loan Servicing LP, 614 F.3d 380 (7th Cir. 2010).                That case also

involved communications regarding a possible loan modification where the

correspondence from the debt collector did not make an explicit demand

for payment. Id. at 382. The court noted that a demand is but one of

several factors to be considered in a FDCPA case with respect to whether

the communication was with respect to collection of a debt. Id. at 385.

The court then stated that other factors that should be considered are

the   relationship     between     the     parties    and    the    purpose     of    the

communication. Id. In Gburek, the court determined that the purpose of

the letters regarding loan modification was to encourage plaintiff to

cooperate in an effort to enter into a loan modification by supplying

formation. Id.     This request the court considered was made with respect

to collection of a debt, i.e., The mortgage loan.              The debtor there was

not in bankruptcy. However, in this case it seems that the purpose of

SLS’s communications or lack thereof was to inhibit the obtaining of a

loan modification rather than encouraging them to do so, which is the

antithesis of an attempt to collect a debt.                   That fact, plus the

disclaimer, seems to foreclose an FDCPA claim.               The Motion to Dismiss

Count IV is granted.

                              C.    COUNT V — ICFA

      Plaintiffs    claim   that   SLS     violated    the   ICFA    “by   engaging   in

prohibited conduct relating to the “evaluating and handling of [the

application].”       Specifically,       the   ICFA   violation     consisted   of    SLS

repeatedly and continuously misrepresenting the status of Plaintiffs’

application and its failure to acknowledge receipt of documents submitted

by the Plaintiffs.      SLS argues that Plaintiffs have failed to allege


                                         - 9 -
  Case: 1:18-cv-07422 Document #: 45 Filed: 06/27/19 Page 10 of 10 PageID #:775



fraud with specificity as required by FRCP 9(b).            Pirelli Armstrong Tire

Corp. v. Walgreen Co., 631 F.3d 436, 446-47 (7th Cir. 2011).                   However,

Plaintiffs allege with peculiarity each communication they received from

SLS, which constitutes its ICFA claim, all of which were attached to the

Complaint as exhibits.       Thus, this argument is out.            SLS also argues

however, that Plaintiffs have failed to allege recoverable damages as

required by Camasta v. Jos. A. Bank Clothiers, Inc., 761 F.3d 732 (7th

Cir. 2014).      Illinois requires provable economic loss before a party is

entitled   to    aggravation,     inconvenience,     and   emotional    loss.      Here

Plaintiffs’ claim consists of some postage and time expenditures plus

attorneys’ fees in preparing responses to SLS, and inconvenience and

emotional loss, none of which is recoverable under the ICFA.                   Price v.

Seterus, Inc., No. 15 C 7541, 2016 WL 1392331 (N.D. Ill., April 8, 2016).

Obviously,      if   Plaintiffs   had    suffered   loss   of   their   home    due   to

foreclosure (which they did not), economic loss would be provable.                    The

Motion to Dismiss Count V is granted.

                                  III.    CONCLUSION

     For the reasons        stated herein, Defendant’s Motion            to Dismiss

Counts I, II, and III is denied. Defendants’ Motion to Dismiss Counts IV

and V is granted.

IT IS SO ORDERED.



Dated: 6/27/2019



                                               Harry D. Leinenweber, Judge
                                               United States District Court


                                         - 10 -
